Citation Nr: 0908033	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-41 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left wrist disability.

3.  Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1955 to 
November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

By way of background, the Veteran's claims were previously 
denied by a March 1960 rating decision.  A November 2006 
Board decision reopened the Veteran's lower back disability 
claim (then referred to as displaced disc claim) and remanded 
that claim and the remaining unopened claims for further 
development.  After completing the requested development to 
the extent possible, the RO readjudicated the Veteran's 
claims, as reflected by an October 2008 supplemental 
statement of the case.  Because the benefits sought by the 
Veteran remain denied, the claims have been returned to the 
Board.  


FINDINGS OF FACT

1. The Veteran's claim of entitlement to service connection 
for a bilateral knee disability was denied by a March 1960 
rating decision; the evidence submitted since March 1960 is 
cumulative, does not relate to an unestablished fact, and 
fails to raise a reasonable possibility of substantiating the 
Veteran's claim.

2.  The Veteran's claim of entitlement to service connection 
for a left wrist disability was denied by a March 1960 rating 
decision; the evidence submitted since March 1960 has not 
previously been submitted to agency decision makers, relates 
to an unestablished fact necessary to substantiate the claim, 
and when presumed credible, raises a reasonable possibility 
of substantiating the claim.

3.  The medical evidence fails to link the Veteran's current 
left wrist disability to service.


4.  The medical evidence fails to link the Veteran's current 
lumbar spine disability to an injury or disability incurred 
in service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection for a 
bilateral knee disability is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2008).

2.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for a 
left wrist disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2008).

3.  The criteria for service connection for a left wrist 
disability have not been met.  38 U.S.C.A. § 1131 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  The criteria for service connection for lumbar spine 
disability have not been met.  38 U.S.C.A. § 1131 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were satisfied in 
a November 2006 letter, which was sent in compliance with the 
November 2006 Board decision remanding the Veteran's claims 
for further procedural and evidentiary development.  The 
letter complied with the mandates of Kent v. Nicholson, 20 
Vet. App. 1 (2006), and the Veteran's claims were 
subsequently readjudicated by an October 2008 supplemental 
statement of the case. 

As to the VA's duty to assist, the Veteran's service medical 
records, VA and private treatment records, and Social 
Security Administration (SSA) records have been obtained.  
Furthermore, no evidence identified by the Veteran as 
relevant has not been obtained.  The Veteran underwent a VA 
spinal examination in conjunction with his back disability 
service connection claim.  VA examinations in conjunction 
with the Veteran's two remaining claims were not warranted 
because new and material evidence was not submitted in 
regards to the Veteran's bilateral knee disability claim, and 
the evidence fails to suggest any relationship between the 
Veteran's current left wrist disability and service.

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
Veteran in adjudicating this appeal.

II.  New and Material Evidence

The Veteran's claims of entitlement to service connection for 
a bilateral knee disability and a left wrist disability were 
denied by a March 1960 rating decision.  The Veteran failed 
to appeal, and his claims became final.  38 C.F.R. § 20.1103.  
However, previously denied claims may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).



Bilateral Knee Disability

The RO denied the Veteran's service connection claim for a 
bilateral knee disability in a March 1960 rating decision 
because the evidence failed to reflect that the Veteran had a 
current bilateral knee disability attributable to service.

At the time the Veteran's bilateral knee disability service 
connection claim was denied, the evidence of record consisted 
of the Veteran's service medical records and a February 1960 
VA examination report.  The Veteran's service medical records 
failed to reflect any treatment for a knee disability in 
service, and no knee abnormalities were noted at separation.  
The Veteran's February 1960 VA examination report reflected 
the Veteran's reports that he injured both of his knees in 
service, requiring his brief use of crutches, but that he was 
not hospitalized.  He further reported that although he had 
occasional pain and swelling in his knees, he had not sought 
any treatment since his discharge from service.  A physical 
examination of the Veteran's knees revealed no limitation of 
motion, effusion, or evidence of abnormality, and x-rays of 
the Veteran's knees also revealed no abnormalities.  

Evidence submitted since the Veteran's service connection 
denial includes private and VA treatment records, SSA 
records, copies of service medical records, and lay 
statements from the Veteran, his father, and his two sisters.  
The Veteran's private treatment records include a July 1980 
report noting that the Veteran had sustained a right knee 
laceration; a July 1989 private treatment record reflecting 
the Veteran's complaints of knee pain related to a fall in 
1988; a February 1998 private treatment record reflecting the 
Veteran's report that he had injured his left knee after 
falling in his car port; and a March 1998 private hospital 
operative report reflecting that the Veteran underwent a left 
knee operation at that time.  In his submitted statements, 
the Veteran asserts that he injured his knees and received 
treatment for this injury while in service and that he has 
had knee pain and limitation of motion since service.  He 
further asserts that he did not seek treatment for his 
condition for many years because he could not afford to do 
so.  The Veteran's remaining newly submitted evidence fails 
to reference any knee treatment or a knee disability.

The Board finds that the newly submitted evidence is not 
material because it fails to affirmatively show that the 
Veteran has a current bilateral knee disability or to suggest 
that a link between any knee disability that the Veteran may 
have and service.  The evidence fails to reflect that the 
Veteran incurred a knee disability in service, and his post-
service knee treatment records attribute his various knee 
problems to post-service accidents.  Accordingly,  new and 
material evidence has not been submitted; therefore, the 
Veteran's claim is not reopened, and the appeal is denied.  

Left Wrist Disability

The RO denied the Veteran's service connection claim for a 
left wrist disability in a March 1960 rating decision because 
the evidence failed to reflect that the Veteran had a current 
left wrist disability attributable to service.

At the time the Veteran's left wrist disability service 
connection claim was denied, the evidence of record consisted 
of the Veteran's service medical records and a February 1960 
VA examination report.  The Veteran's service medical records 
reflected treatment in October 1958 for a left wrist injury, 
but no wrist abnormality was noted at separation. The 
Veteran's February 1960 VA examination report reflects no 
wrist abnormality evident upon physical examination and x-
rays failed to reveal any significant deformity, although a 
minimal deformity of the distal radius, which may have 
represented an old healed fracture, was noted.  

Evidence submitted since the denial of the Veteran's left 
wrist disability claim includes private and VA treatment 
records, SSA records, copies of service medical records, and 
statements from the Veteran, his father, and his two sisters. 
Included among these is an October 2000 SSA disability 
evaluation that notes that the Veteran had bilateral 
limitation of wrist extension at that time.  Accordingly, 
evidence of a left wrist disability has been presented, and 
therefore the Veteran's left wrist disability claim is hereby 
reopened.



III.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Left Wrist Disability

The Veteran contends that he has a current left wrist 
disability attributable to his in-service left wrist injury.

As referenced above, the Veteran's service medical records 
reflect treatment in October 1958 for a left wrist injury 
that he sustained when his wrist was accidentally caught 
between some heavy boxes of paint.  The Veteran's wrist was 
tender at the distal end of his ulna; however, an x-ray of 
the injured area failed to reveal any fracture, and no wrist 
abnormality was noted at separation. 

Shortly after his discharge from service, the Veteran 
underwent a February 1960 VA examination.  The corresponding 
report reflects that upon physical examination, the Veteran's 
wrists appeared normal, with no effusion, limitation of 
motion, or evidence of abnormality.  X-rays of the Veteran's 
left wrist revealed a minimal deformity of the distal radius, 
which may have represented an old healed fracture, and an 
impression of no significant deformity of the left wrist was 
noted.  

The Veteran's claims file contains medical records spanning 
over 40 years.  However, the only post-service medical record 
referencing a left wrist disability is an October 2000 SSA 
disability evaluation which notes that the Veteran had 
bilateral limitation of wrist extension at that time.  
Specifically, the Veteran was noted to have bilateral wrist 
extension (dosiflexion) of 20 degrees.  See 38 C.F.R. § 4.71 
Plate I (defining a normal range of dosiflexion, or 
extension, as 0 to 70 degrees).

However, there is no medical evidence that suggests that this 
bilateral limitation of wrist extension in 2000 is 
attributable to the Veteran's 1958 left wrist injury.  The 
Veteran was not noted to have any wrist abnormalities at 
separation, and a VA examination conducted shortly after 
separation revealed possible evidence of an old healed 
fracture, with no resulting disability or limitation of 
motion.  Moreover, the evidence of record fails to reflect 
that the Veteran has ever sought treatment for a left wrist 
disability, and the first evidence of a left wrist disability 
is approximately 40 years after service.  Accordingly, the 
evidence fails to link the Veteran's left wrist disability to 
service, and the Veteran's service connection claim is 
therefore denied.

Lumbar Spine

The Veteran contends that his current lower back disability 
is attributable to a back disability that began in service, 
and lay statements submitted by the Veteran's father and two 
sisters state that the Veteran did not have a back disability 
before entering service.  

The Veteran's enlistment physical examination report notes 
that the Veteran's spine and other musculoskeletal system was 
found to be normal, but a defect of his lower extremities was 
noted, namely that he broke the right side if his pelvis in 
1954.  Subsequent service medical records reflect several 
instances of treatment for lower back pain in October 1959.  
The first such treatment record reflects that the Veteran 
complained of non-radiating lower back pain that had been 
present for the past two to three weeks.  An examination of 
the Veteran revealed moderate lumbar paraspinous pain; 
however, straight leg raising and a bilateral leg 
neurological examination were negative.  Additionally, x-rays 
of the Veteran's lumbar spine were interpreted to reveal 
spinal bifida and spondylosis, and the Veteran was prescribed 
bed rest and instructed to apply heat.  In a treatment record 
dated approximately one week later, the Veteran's condition 
was noted to be 40 to 50 percent improved.  However, the 
Veteran had been unable to apply heat to his back (apparently 
due to the nature of his military quarters, which was a 
trailer he shared with another airman, and his lack of a 
means of transportation), and therefore the treating 
physician decided to admit the Veteran in order to treat him.  
The treating physician also noted that although x-rays 
evidenced that the Veteran had spina bifida, his spina bifida 
was not the cause of his current back pain.  A hospital 
admission record from the following day reflects that the 
Veteran was admitted for treatment of a bone defect of the 
back, but that this condition was considered temporary.  A 
subsequent treatment record dated two days later reflects the 
Veteran's report that he was still experiencing left lumbar 
back strain, and the Veteran was prescribed a back brace. The 
next treatment record reflects that the Veteran reported that 
he was continuing to experience lower back pain; however, a 
physical examination was negative for any signs of disc 
involvement, and the Veteran was diagnosed with lower back 
strain and spina bifida.  The final October 1959 treatment 
record reflects a notation that the Veteran was improving 
daily.  The Veteran received a non-medical discharge from 
service at the end of the month, and his separation report 
reflects that the Veteran had treated mild lower back strain, 
with no indication of disc disease, and partially improved 
spina bifida.

After service, the Veteran underwent a VA examination in 
February 1960, during which the Veteran reported a 
spontaneous onset of lower back pain in 1959 during service, 
which was diagnosed as a slipped disc and for which he was 
hospitalized.  During his physical examination, the Veteran 
reported pain in his left quadratus lumborum muscle, and the 
only limitation of lumbar motion was the Veteran's inability 
to bend forward past 90 degrees.  (However, this is not a 
limitation of motion per current VA standards, as defined by 
38 C.F.R. § 4.71a Plate V, which defines normal extension 
from 0 to 90 degrees.)  There was no pain on deep palpitation 
or percussion and no paravertebral spasm, and x-rays of the 
Veteran's back showed no abnormalities.  The next mention of 
back pain is in a January 1988 VA treatment record when the 
Veteran complained of back pain and difficulty voiding, and 
he was diagnosed with history of renal calculi and 
prostatitis.  X-rays taken of the Veteran's spine in July 
1988 revealed S-shaped scoliosis of the thoracic spine; 
however, no abnormalities of the Veteran's lumbar spine were 
found.  

A February 1992 VA treatment record reflects an impression of 
chronic back pain, and a November 1992 private treatment 
record notes that x-rays of the Veteran's spine revealed 
increased lumbar lordosis and mild degenerative changes, and 
the physician noted the Veteran's intermittent disc bulging 
was consistent with his reports that he had been diagnosed 
with degenerative disc disease.  A January 1993 VA treatment 
record reflects that the Veteran reported a long history of 
lower back pain since 1959, which he had treated with 
physical therapy and lumbar support.  In a November 1999 SSA 
disability evaluation report, the Veteran stated that he had 
been experiencing back pain since 1953 or 1954 (pre-service) 
when a truck load fell on top of him while he was in 
Nashville, Tennessee, injuring his pelvis and tail bone.  The 
Veteran further reported that his injury was an extensive 
one, requiring him to convalesce for six months, and that he 
had reinjured his back at various times since his initial 
injury.

A May 2003 VA treatment record reflects the Veteran's reports 
of chronic back pain, which he attributed to a fall in 
service.  He also reported that his back pain had been 
exacerbated by several motor vehicle accidents.  That same 
month a private MRI of the Veteran's lumbar spine revealed 
broad-based disc bulges, with a slightly asymmetric disc 
bulge seen to the right of midline at L3-L4 with a possible 
lateral disc bulge at that level.  A July 2003 letter from 
the Veteran's private orthopedist reports that an examination 
of the Veteran and x-rays of his back failed to reveal that 
he had spina bifida or spondylolisthesis (despite the fact 
that the Veteran was told he had these conditions while in 
service).  A September 2003 VA treatment record references x-
rays of the Veteran's lumbosacral spine, which showed severe 
degenerative disease, and an MRI of the same region, which 
showed significant disc bulges without herniation at two 
levels.  A January 2007 letter from a private orthopedist 
(who is in practice with the orthopedist who wrote the July 
2003 letter) stated that x-rays taken in November 2006 showed 
no evidence of spina bifida or spondylolisthesis in the 
lumbar spine.

The Veteran underwent a VA spinal examination in September 
2008.  The examiner reviewed the Veteran's claims file, 
including his service medical records reflecting his 
treatment for back pain, and his post-service medical 
records.  After reviewing x-rays of the Veteran's lumbar 
spine, examining the Veteran, and noting his limitations of 
motion, the examiner diagnosed the Veteran with an in-service 
acute lumbar strain and current degenerative joint disease of 
the lumbar spine.  However, the examiner opined that there is 
no evidence in either the Veteran's service medical records 
or claims file that would connect the Veteran's in-service 
injury to his current condition.  The examiner noted that the 
lumbar strain that the Veteran had in-service would have 
subsided over time, and the examiner could find no evidence 
connecting the Veteran's degenerative changes in his lumbar 
spine to a lumbar strain that he incurred in service.  
Therefore, the examiner found it very unlikely that there is 
any causal connection or relationship between the in-service 
lumbar strain and the Veteran's present back condition.

The VA examiner has provided the only medical opinion of 
record regarding the relationship between the Veteran's 
current back disability and service, and the Board finds that 
this opinion is consistent with the evidence of record.   
There is no indication that the Veteran's in-service episode 
of back pain was anything other than an acute and transitory 
episode of lumbar strain, which was noted to be steadily 
improving during service and at discharge.  Moreover, the 
Veteran's March 1960 VA examination conducted approximately 
three months after the Veteran's discharge from service noted 
no abnormalities for VA purposes either during his physical 
examination or as evidenced by x-rays of his lumbar spine.  
Moreover, the first post-service back pain treatment of 
record is in 1988, approximately 30 years after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000) (service connection may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

Furthermore, the evidence also does not reflect that the 
Veteran's current back disability is attributable to an in-
service aggravation of a preexisting spinal injury.  Although 
in his VA correspondences and during his VA treatment the 
Veteran has consistently asserted that his back disability 
began after his in-service incident of back pain, in a SSA 
disability evaluation the Veteran reported that his back pain 
began after a truck load fell on him in 1953 or 1954, 
injuring his tail bone and pelvis.  (As referenced above, the 
Veteran's entrance examination report reflects that he 
reported this injury as a broken pelvis that occurred in 
1954.)  However, the Veteran's service treatment records 
specifically note that his in-service episode of back pain 
was not attributable to any spinal defect, as confirmed by 
negative neurological test results.  Accordingly, the 
Veteran's in-service treatment does not reflect an 
aggravation of a preexisting injury.
In sum, the medical evidence of record fails to relate the 
Veteran's current lumbar spine disability to service, and 
therefore the Veteran's appeal is denied.


ORDER

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for a 
bilateral knee disability is not reopened.

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for a 
left wrist disability is reopened.

Service connection for a left wrist disability is denied.

Service connection for lumbar spine disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


